FILED
                            NOT FOR PUBLICATION                             JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10500

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00575-JCM

  v.
                                                 MEMORANDUM *
EDUARDO MORAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Eduardo Moran appeals from the district court’s judgment entered following

his guilty-plea conviction for conspiracy to distribute methamphetamine, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). We have jurisdiction under 28

U.S.C. § 1291, and we affirm in part, and vacate and remand in part.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Moran contends that the district court plainly erred by ordering him

permanently ineligible for all federal benefits. The government agrees and has

filed an unopposed motion for remand. The motion for remand is granted. The

portion of the district court’s judgment ordering that appellant shall be ineligible

for all federal benefits for life is vacated. We remand to the district court for the

limited purpose of considering if any lesser ban on receipt of federal benefits

should be imposed. See 21 U.S.C. § 862. All other aspects of Moran’s sentence,

and his conviction, are affirmed.

      AFFIRMED in part; VACATED and REMANDED in part.




                                           2                                      11-10500